Citation Nr: 1632586	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing testimony has been associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  The Veteran is currently assigned a 70 percent evaluation for posttraumatic stress disorder (PTSD) and a 10 percent evaluation for tinnitus.  His combined evaluation is 70 percent.

2.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation maybe assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.   

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.   

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is currently service-connected for PTSD, rated as 70 percent disabling, and for tinnitus, rated as 10 percent disabling. His combined evaluation is 70 percent.  As such, he meets the schedular criteria for TDIU.

Moreover, the Board finds that the Veteran's service-connected disabilities alone render him unemployable.  Significantly, a November 2008 VA psychologist performed a vocational evaluation and determined that the Veteran was permanently and totally unemployable due to his PTSD.  He also determined the Veteran is not a good candidate for schooling or re-employment because he would not be able to withstand the emotional strain involved.  He indicated that, while the Veteran's nonservice-connected stroke exacerbated his PTSD, the PTSD symptoms alone render him totally disabled vocationally. 

The Board also notes that the Veteran has received psychiatric treatment from VA throughout the course of the appeal.  During such treatment, he complained of difficulty sleeping, depressed mood, and irritability.  He also had social isolation and anger problems.  The Veteran's treating physicians have assigned fluctuating GAF scores ranging from 43 to 45 due to PTSD.  See, e.g. July 2008, June 2009, April 2010, August 2010, and February 2011 VA psychology notes.  
According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). See DSM-IV.

The treatment records also reveal that the Veteran has been diagnosed with major depressive disorder for which he is not currently service-connected.   However, there is some evidence suggesting that the Veteran's depression is related to his depression. See e.g.  November 2010 VA examination indicating the Veteran's PTSD and depression "appear to be in conjunction with one another."  When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here. Mittleider v. West, 11 Vet. App. 181, 182   (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities). Moreover, the Veteran's PTSD symptoms still appear to manifest in serious symptoms independent of any symptoms related to his major depressive disorder.  For example, October 2008 VA psychology note assigned a GAF score of 45 as a result of his PTSD. 

In addition, the Social Security Administration (SSA) has determined that the Veteran is totally disabled.  Although SSA did consider the Veteran's nonservice-connected stroke in making this determination, there was also consideration of a February 2008 psychiatric assessment that described a number of emotional limitations.  Specifically, it listed the Veteran's problems with temper and difficulty being around crowds.  The assessment also indicated that the Veteran has a short attention span, which interferes with concentration, and he often does not finish tasks.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Moreover, the Veteran and his wife both testified during the April 2016 hearing regarding the difficulty that he has experienced obtaining and maintaining employment due to his PTSD symptoms.  They noted that he isolates himself, which creates conflicts at home and at work.  He also has difficulty interacting with co-worker and supervisors, which has resulted in altercations.  In fact, they indicated that a prior employer sent the Veteran to anger management due to his PTSD symptoms.  In addition, they testified that the Veteran isolates himself, which creates conflicts at home and at work.  The Veteran and his wife further stated he looked for work after his retirement in 2005, but noted that he could not find employment due to his PTSD symptoms.  Their testimony specifically noted that that these problems existed prior to the Veteran's stroke in 2007.  

The Board further notes that the August 2008 VA examination report indicated that the Veteran was diagnosed with chronic PTSD and assigned a GAF score of 50, representing serious-to-moderate symptoms.  The examiner noted a history of irritability, agitation, frequent nightmares, and depression.   He also noted that the Veteran isolated himself in order to manage his anger and that he has significant impatience and intolerance for others.  His symptoms were "pervasive."  However, the examiner did not describe the extent that the Veteran's symptoms specifically impact his work.

The Board does acknowledge a June 2009 VA examination report in which the examiner determined that the Veteran's service-connected disabilities do not affect his ability to perform physical or sedentary employment.  However, the Board finds that report to have limited probative value because no rationale was provided for the conclusion that was reached.

A November 2010 VA examiner also described the Veteran as having "moderate" symptoms of PTSD and assigned a GAF score of 50.  He concluded the Veteran did not suffer from total occupational and social impairment.  However, he did note that the Veteran's PTSD results in isolation, irritability, and anger.  His prognosis was also guarded due to the chronicity of the symptoms.  He indicated the Veteran's re-experiencing symptoms would likely cause problems at work and that his lack of concentration, irritability, anxiety, depression with crying spells and problems sleeping would all cause reduced reliability and productivity.  

The Veteran was examined a fourth time in September 2011 by a VA psychologist.  The psychologist diagnosed him with PTSD and assigned a GAF score of 50.  The Veteran's problems included difficulty being around others and overreacting.  He was irritable and found it difficult to work in "tight spots" as a mechanic and would become frustrated.  He stated that loud noises on the job bothered him and left his nerves "raw."  His symptoms included: depressed mood, anxiety, chronic sleep impairment, memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and suicidal ideations.  He occasionally experienced hallucinations in the context of flashbacks.  Due to these symptoms, the examiner opined the Veteran's PTSD causes clinically significant distress or impairment in social, occupational, or other important areas of functioning, though it did not result in unemployability.  
 
The Board acknowledges the several VA examiners above who indicated the Veteran's PTSD symptoms do not result in total occupational impairment.  Medical evidence describing the effect of the Veteran's PTSD on occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a).  The issue of whether the Veteran's symptoms prevent him from obtaining or maintaining gainful employment is a legal rather than a medical question, and the determination must be made in the context of all of the evidence of record. 

In this regard, while several VA examiners have concluded that the Veteran is not totally disabled due to his PTSD symptoms, the evidence reveals he is nonetheless quite limited in his ability to function at work due to his PTSD symptoms.  He has problems with concentration, irritability, anxiety, and depression.  He does not get along with co-workers or supervisors, and he often does not finish tasks.  He also experiences depression with crying spells and problems sleeping, which negatively impact his functioning.  Moreover, he was sent to anger management by his former employer, and the November 2010 and September 2011 VA examiners acknowledged that the Veteran's PTSD manifests in clinically significant occupational impairment.  

The Board further notes the April 2016 hearing testimony that the Veteran's tinnitus irritates him and causes interference in hearing people.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's service-connected disabilities alone render him unemployable.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted
ORDER

Entitlement to TDIU is granted. 



____________________________________________
J.W. ZISSIMOS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


